F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                                OCT 2 1997
                     UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                    Clerk


 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.                                                No. 97-1115
                                                       (D. Ct. No. 89-K-1740)
 ASSEMBLY OF YHWHHOSHUA and                                   (D. Colo.)
 MAXINE P. GONZALES, also known
 as Petra Maxine Gonzales,

                Defendants,

          and

 LAYCHER GONZALES, Pastor, also
 known as Eliseo Gonzales,

                Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before TACHA, BALDOCK, and LUCERO, Circuit Judges.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Pursuant to appellee's letter of September 15, 1997, which we construe as a

motion to clarify the order and judgment of September 2, 1997, we hereby order

that order is withdrawn, the judgment is vacated, and the following order and

judgment is substituted in its place:

      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th

Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.

      This appeal is the latest attempt in a long line of attempts by this defendant

to avoid the payment of taxes due and owing to the Internal Revenue Service,

which were originally determined by the United States District Court for the

District of Colorado in an opinion filed February 6, 1991. This latest attempt by

the taxpayer is an appeal from the orders of the United States District Court for

the District of Colorado which struck a motion for relief from judgment and a

motion for reconsideration filed by this taxpayer. Taxpayer sought to set aside a

prior order confirming the sale of certain real property. This court affirmed the

1991 judgment of the United States District Court which reduced the underlying

tax assessments to judgment, set aside a fraudulent conveyance of real property by

the taxpayer and his wife, Maxine P. Gonzales, foreclosed federal tax liens on the

property, and ordered the government to sell the property at a public sale. In the


                                          2
order of this court, in an unpublished opinion filed December 17, 1991, the

judgment of the District Court was affirmed and sanctions were imposed against

the Gonzales. United States v. Laycher Gonzales and Maxine Gonzales, (10th

Cir. No. 91-1074). This court determined in 1991 that the original appeal in this

case was frivolous and awarded the government $1,500 pursuant to Fed. R. App.

P. 38.

         We hold that this appeal from the March 10 and March 17, 1997 orders of

the District Court is also frivolous and, pursuant to Fed. R. App. P. 38, order

taxpayers Laycher and Maxine Gonzales to pay to appellees, the United States of

America, an additional $3,000 in sanctions for the filing of this frivolous appeal.

The Clerk of this Court is instructed to accept no more filings from these

taxpayers until proof that all sanctions have been paid is provided to the Clerk of

this Court. A copy of this Order is ordered filed with the United States District

Court to accompany all orders related to this matter and incorporated into the

docket sheet of the District Court. This appeal is DISMISSED.

                                       ENTERED FOR THE COURT,


                                       Deanell Reece Tacha
                                       Circuit Judge




                                          3